 



Exhibit 10.16

MONEYGRAM EMPLOYEE EQUITY TRUST

Effective as of June 30, 2004

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page

--------------------------------------------------------------------------------

ARTICLE 1.
  Trust, Trustee and Trust Fund     5  
1.1
  Trust     5  
1.2.
  Trustee     5  
1.3.
  Trust Fund     5  
1.4.
  Trust Fund Subject to Claims     5  
1.5.
  Definitions     6  
ARTICLE 2.
  Contributions and Dividends     9  
2.1.
  Contributions     9  
2.2.
  Dividends     10  
ARTICLE 3.
  Release and Allocation of Company Stock     10  
3.1.
  Release of Shares     10  
3.2.
  Allocations     10  
3.3.
  Excess Shares     10  
ARTICLE 4.
  Compensation, Expenses and Tax Withholding     11  
4.1.
  Compensation and Expenses     11  
4.2.
  Withholding of Taxes     12  
ARTICLE 5.
  Administration of Trust Fund     12  
5.1.
  Management and Control of Trust Fund     12  
5.2.
  Investment of Funds     12  
5.3.
  Trustee’s Administrative Powers     12  
5.4.
  Voting and Tendering of Company Stock     14  
5.5.
  Indemnification     15  
5.6.
  General Duty to Communicate to Committee     16  
ARTICLE 6.
  Accounts and Reports of Trustee     16  
6.1.
  Records and Accounts of Trustee     16  
6.2.
  Fiscal Year     16  
6.3.
  Reports of Trustee     16  
6.4.
  Final Report     16  
ARTICLE 7.
  Succession of Trustee     16  
7.1.
  Resignation of Trustee     16  
7.2.
  Removal of Trustee     16  
7.3.
  Appointment of Successor Trustee     17  
7.4.
  Succession to Trust Fund Assets     17  
7.5.
  Continuation of Trust     17  
7.6.
  Changes in Organization of Trustee     17  
7.7.
  Continuance of Trustee's Powers in Event of Termination of the Trust     17  

-2-



--------------------------------------------------------------------------------



 



                      Page

--------------------------------------------------------------------------------

ARTICLE 8.
  Amendment or Termination     17  
8.1.
  Amendments     17  
8.2.
  Termination     18  
8.3.
  Form of Amendment or Termination     18  
ARTICLE 9.
  Miscellaneous     18  
9.1.
  Controlling Law     18  
9.2.
  Committee Action     18  
9.3.
  Notices     19  
9.4.
  Severability     19  
9.5.
  Protection of Persons Dealing with the Trust     19  
9.6.
  Tax Status of Trust     19  
9.7.
  Participants to Have No Interest in the Company by Reason of the Trust     19
 
9.8.
  Nonassignability     19  
9.9.
  Gender and Plurals     20  
9.10.
  Counterparts     20  

-3-



--------------------------------------------------------------------------------



 



MONEYGRAM EMPLOYEE EQUITY TRUST

          THIS TRUST AGREEMENT (the “Agreement”) made effective as of June 30,
2004, between MoneyGram International, Inc., a Delaware corporation (the
“Company”), and Wells Fargo Bank, N.A., a national banking association (the
“Trustee”), as trustee.

W I T N E S S E T H :

          WHEREAS, pursuant to the Separation and Distribution Agreement dated
as of June 30, 2004 (the “Separation and Distribution Agreement”) by and among
Viad Corp, a Delaware corporation (“Viad”), Travelers Express Company, Inc., and
MGI Merger Sub, Inc., the Company will become an independent, publicly traded
corporation through a distribution (the “Distribution”) of all of the Company
Stock (as defined below) owned by Viad to holders of shares of Viad Common Stock
(as defined in the Separation and Distribution Agreement); and

          WHEREAS, in connection with the Distribution, it has been agreed in
the Employee Benefits Agreement dated as of June 30, 2004 by and among Viad, the
Corporation and TECI (the “Employee Benefits Agreement”) that (1) the trustee of
the Viad Corp Employee Equity Trust created pursuant to the Trust Agreement
dated as of August 15, 1996, between Viad and Wells Fargo Bank of Arizona, N.A.,
as trustee (the “Viad Trust”), will transfer to the trustee of a new trust
established by MoneyGram, effective as of June 30, 2004, all of the shares of
Company Stock distributed in the Distribution with respect to the shares of
common stock of Viad held in the Viad Trust as of the record date for the
Distribution, (2) Viad will assign to the Company a portion of the principal
amount of the Promissory Note dated August 15, 1996 issued by the Trustee to the
Company (the “Original Note”) and (3) the trustee of such new trust will assume
in favor of the Company, and Viad will release the Viad Trust from, such portion
of the Original Note; and

          WHEREAS, the Company desires to establish a trust (the “Trust”) to
implement the foregoing; and

          WHEREAS, the Trustee desires to act as trustee of the Trust, and to
hold legal title to the assets of the Trust, in trust, for the purposes
hereinafter stated and in accordance with the terms hereof;

          WHEREAS, the Company or its subsidiaries have previously adopted the
Plans (as defined below);

          WHEREAS, the Company desires to provide assurance of the availability
of the shares of Company Stock necessary to satisfy certain of its obligations
or those of its subsidiaries under the Plans (as defined below);

          WHEREAS, the Company desires that the assets to be held in the Trust
Fund (as defined below) should be principally or exclusively securities of the
Company and, therefore, expressly waives any diversification of investments that
might otherwise be necessary, appropriate, or required pursuant to applicable
provisions of law; and

-4-



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, the parties hereto hereby enter into the Trust
Agreement and the Trust and agree that the Trust will be comprised, held and
disposed of as follows:

ARTICLE 1.

Trust, Trustee and Trust Fund

          1.1. Trust. This Agreement and the Trust shall be known as the
MoneyGram Employee Equity Trust. The parties intend that the Trust will be an
independent legal entity with title to and power to convey all of its assets.
The parties hereto further intend that the Trust not be subject to the Employee
Retirement Income Security Act of 1974, as amended. The Trust is not a part of
any of the Plans (as herein defined) and does not provide retirement or other
benefits to any Plan Participant (as herein defined). The assets of the Trust
will be held, invested and disposed of by the Trustee, in accordance with the
terms of the Trust.

          1.2. Trustee. The trustee named above, and its successor or
successors, is hereby designated as the trustee hereunder, to receive, hold,
invest, administer and distribute the Trust Fund in accordance with this
Agreement, the provisions of which shall govern the power, duties and
responsibilities of the Trustee.

          1.3. Trust Fund. The assets held at any time and from time to time
under the Trust collectively are herein referred to as the “Trust Fund” and
shall consist of contributions received by the Trustee, proceeds of any loans,
investments and reinvestment thereof, the earnings and income thereon, less
disbursements therefrom. Except as herein otherwise provided, title to the
assets of the Trust Fund shall at all times be vested in the Trustee and
securities that are part of the Trust Fund shall be held in such manner that the
Trustee’s name and the fiduciary capacity in which the securities are held are
fully disclosed, subject to the right of the Trustee to hold title in bearer
form or in the name of a nominee, and the interests of others in the Trust Fund
shall be only the right to have such assets received, held, invested,
administered and distributed in accordance with the provisions of the Trust.

          1.4. Trust Fund Subject to Claims. Notwithstanding any provision of
this Agreement to the contrary, the Trust Fund shall at all times remain subject
to the claims of the Company’s general creditors under federal and state law.

          In addition, the Board of Directors and the Chief Executive Officer of
the Company shall have the duty to inform the Trustee in writing of the
Company’s Insolvency. If a person claiming to be a creditor of the Company
alleges in writing to the Trustee that the Company has become Insolvent, the
Trustee shall determine whether the Company is Insolvent and, pending such
determination, the Trustee shall discontinue allocations pursuant to Article 3.

          Unless the Trustee has actual knowledge of the Company’s Insolvency,
or has received notice from the Company or a person claiming to be a creditor
alleging that the Company is Insolvent, the Trustee shall have no duty to
inquire whether the Company is Insolvent. The Trustee may in all events rely on
such evidence concerning the Company’s solvency as may be furnished to the
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the Company’s Insolvency.

-5-



--------------------------------------------------------------------------------



 



          If at any time the Trustee has determined that the Company is
Insolvent, the Trustee shall discontinue allocations pursuant to Article 3 and
shall hold the Trust Fund for the benefit of the Company’s general creditors.
Nothing in this Trust Agreement shall in any way diminish any rights of
employees as general creditors of the Company with respect to benefits due under
the Plan(s) or otherwise.

          The Trustee shall resume allocations pursuant to Article 3 only after
the Trustee has determined that the Company is not Insolvent (or is no longer
Insolvent).

          1.5. Definitions. In addition to the terms defined in the preceding
portions of the Trust, certain capitalized terms have the meanings set forth
below:

          Basket Value. “Basket Value” means with respect to each Trust Year,
the product of (a) the Available Shares for such Trust Year, (b) the product of
four and the Company’s most recent reported quarterly earnings per share, and
(c) the equal weighted average price earnings ratio of the following companies
(or any successor of such companies) as reported in the Wall Street Journal on
the last business day of such Trust Year: First Data Corp; Global Payment Inc.;
and Total Systems Services.

          Board of Directors. “Board of Directors” means the board of directors
of the Company.

          Calculation Period. “Calculation Period” means a period consisting of
July 1, 2004 – December 31, 2007, or calendar years 2008 — 2012.

          Change of Control. “Change of Control” means any of the following
events:

          (a) An acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of 20% or more
of either: (1) the then outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the then
Outstanding Voting Securities of the Company entitled to vote generally in the
election of Directors (the “Outstanding Company Voting Securities”); excluding,
however the following: (A) any acquisition directly from the Company or any
entity controlled by the Company other than an acquisition by virtue of the
exercise of a conversion privilege unless the security being so converted was
itself acquired directly from the Company or any entity controlled by the
Company, (B) any acquisition by the Company, or any entity controlled by the
Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company
or (D) any acquisition pursuant to a transaction which complies with clauses
(1), (2) and (3) of paragraph (c) of this definition; or

          (b) A change in the composition of the Board such that the individuals
who, as of the effective date of the Plan, constitute the Board (such Board
shall be hereinafter referred to as the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, for purposes
of this paragraph (b) that any individual, who becomes a member of the Board
subsequent to the effective date of the Plan, whose election, or nomination

-6-



--------------------------------------------------------------------------------



 



for election by the Company’s shareholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board, (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board, or

          (c) Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”) excluding, however, such a Corporate Transaction
pursuant to which (1) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction (the “Prior Shareholders”) beneficially own, directly or
indirectly, more than 60% of, respectively, the outstanding shares of Common
Stock and the combined voting power of the then Outstanding Voting Securities
entitled to vote generally in the election of Directors, as the case may be, of
the Company or other entity resulting from such Corporate Transaction
(including, without limitation, a corporation or other entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (other than the
Company or any entity controlled by the Company, any employee benefit plan (or
related trust) of the Company or any entity controlled by the Company or such
corporation or other entity resulting from such Corporate Transaction) will
beneficially owns, directly or indirectly, 20% or more of, respectively, the
outstanding shares of Common Stock of the Company or other entity resulting from
such Corporate Transaction or the combined voting power of the Outstanding
Voting Securities of such Company or other entity entitled to vote generally in
the election of Directors except to the extent that such ownership existed prior
to the Corporate Transaction and (3) individuals who were members of the
Incumbent Board will constitute at least a majority of the members of the Board
of Directors of the Company resulting from such Corporate Transaction; and
further excluding any disposition of all or substantially all of the assets of
the Company pursuant to a spin-off, split-up or similar transaction (a
“Spin-off”) if, immediately following the Spin-off, the Prior Shareholders
beneficially own, directly or indirectly, more than 80% of the outstanding
shares of Common Stock and the combined voting power of the then Outstanding
Voting Securities entitled to vote generally in the election of directors of
both entities resulting from such transaction, in substantially the same
proportions as their ownership, immediately prior to such transaction, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities;
provided, that if another Corporate Transaction involving the Company occurs in
connection with or following a Spin-off, such Corporate Transaction shall be
analyzed separately for purposes of determining whether a Change of Control has
occurred; or

          (d) The approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

-7-



--------------------------------------------------------------------------------



 



          Code. “Code” means the Internal Revenue Code of 1986, as amended.

          Committee. “Committee” means a committee of officers, directors and/or
employees of the Company which is charged by the Board of Directors with
administration of the Trust.

          Company. “Company” means MoneyGram International, Inc., a Delaware
corporation, or any successor thereto. References to the Company shall include
its subsidiaries where appropriate.

          Company Stock. “Company Stock” means shares of common stock, par value
$0.01 per share, issued by the Company or any successor securities.

          DC Participant. “DC Participant” means as of any date any individual
who is employed by the Company or any subsidiary of the Company as of such date
and is a participant in a DC Plan.

          DC Plan. “DC Plan” shall mean the MoneyGram 401(k) Plan and any
successor thereto.

          DC Plan Trustee Certification. “DC Plan Trustee Certification” means a
certification to be delivered by the trustee of the DC Plan to the Trustee
pursuant to Section 5.4, which sets forth the directions made by each DC
Participant as to voting or tendering of Company Stock allocated to his account
in the DC Plan with respect to the voting or tendering decision at issue.

          Extraordinary Dividend. “Extraordinary Dividend” means any dividend or
other distribution of cash or other property (other than Company Stock) made
with respect to Company Stock, which the Board of Directors declares generally
to be other than an ordinary dividend.

          Fair Market Value. “Fair Market Value” means as of any date the
average of the highest and lowest reported sales price regular way during normal
business hours on such date (or if such date is not a trading day, then on the
most recent prior date which is a trading day) of a share of Company Stock as
reported on the composite tape, or similar reporting system, for issues listed
on the New York Stock Exchange (or, if the Company Stock is no longer traded on
the New York Stock Exchange, on such other national securities exchange on which
the Company Stock is listed or national securities or central market system upon
which transactions in Company Stock are reported, as either shall be designated
by the Committee for the purposes hereof) or if sales of Common Stock are not
reported in any manner specified above, the average of the high bid and low
asked quotations on such date (or if such date is not a trading day, then on the
most recent prior date which is a trading day) in the over-the-counter market as
reported by the National Association of Securities Dealers’ Automated Quotation
System or, if not so reported, by National Quotation Bureau, Incorporated or
similar organization selected by the Committee.

          Final Target Value. “Final Target Value” means with respect to each
Trust Year the greater of (a) the Target Value and (b) the Basket Value.

-8-



--------------------------------------------------------------------------------



 



          Insolvency. “Insolvency” means (a) the inability of the Company to pay
its debts as they become due, or (b) the Company being subject to a pending
proceeding as a debtor under the provisions of Title 11 of the United States
Code (Bankruptcy Code).

          Loan. “Loan” means the portion of the Viad Loan assumed by the Trustee
pursuant to an Assignment, Assumption and Release Agreement dated as of June 30,
2004.

          Plans. “Plans” mean the DC Plan, the employee benefit plans listed on
Schedule A hereto and any other employee benefit plan of the Company or its
subsidiaries designated as such by the Board of Directors.

          Plan Participant. “Plan Participant” means a participant in any of the
Plans.

          Suspense Account. “Suspense Account” means a separate account to be
maintained by the Trustee to hold Excess Shares pursuant to the terms of
Article 3 hereof.

          Target Value. “Target Value” for a given Trust Year means the amount
set forth on Schedule B hereto.

          Trustee. “Trustee” means Wells Fargo Bank, N.A., a national banking
association (not in its corporate capacity but as trustee of the Trust), or any
successor trustee.

          Trust Year. “Trust Year” means the period beginning on July 1, 2004
and ending on December 31, 2004 and each 12-month period beginning on January 1
and ending on December 31 thereafter.

          Viad Loan. “Viad Loan” means the loan and extension of credit to the
Viad Trust evidenced by the promissory note made by the Trustee of the Viad
Trust dated September 9, 1992, with which the Trustee of the Viad Trust
purchased Company Stock, as amended as of August 15, 1996 to reduce the
remaining principal amount as a result of the assignment to Dial, and the
assumption by the trustee of a new trust established by Dial, of a portion of
the remaining principal amount of the Original Note specified in Section 3.5 of
the Viad Trust.

ARTICLE 2.

Contributions and Dividends

          2.1. Contributions. For each Trust Year the Company shall contribute
to the Trust in cash such amount, which together with dividends, as provided in
Section 2.2, and any other earnings of the Trust, shall enable the Trustee to
make all payments of principal and interest due under the Loan on a timely
basis. Unless otherwise expressly provided herein, the Trustee shall apply all
such contributions, dividends and earnings to the payment of principal and
interest due under the Loan. If, at the end of any Trust Year, no such
contribution has been made in cash, such contribution shall be deemed to have
been made in the form of forgiveness of principal and interest on the Loan to
the extent of the Company’s failure to make contributions as required by this
Section 2.1. All contributions made under the Trust shall be delivered to the
Trustee. The Trustee shall be accountable for all contributions received by it,
but shall have no duty to require any contributions to be made to it.

-9-



--------------------------------------------------------------------------------



 



          2.2. Dividends. Except as otherwise provided herein, dividends paid in
cash on Company Stock held by the Trust, including Company Stock held in the
Suspense Account, shall be applied to pay interest and repay scheduled principal
due under the Loan. In the event that dividends paid on Company Stock held in
the Trust, other than Extraordinary Dividends, exceed the amount of scheduled
principal and interest due in any Trust Year, such excess shall be distributed
to the Plans and/or to any other broad cross-section of individuals employed by
the Company, as determined in good faith by the Committee; provided, however,
that in the event that in any Trust Year cash dividends on Company Stock held by
the Trust exceed the amount indicated on Schedule C hereto, other than by reason
of an Extraordinary Dividend, such excess shall be applied to prepay principal
of the Loan. Extraordinary Dividends, as well as dividends which are not in cash
or in Company Stock, shall not be used to pay interest on or principal of the
Loan, but shall be reduced to cash by the Trustee and reinvested in Company
Stock as soon as practicable. Company Stock purchased with the proceeds of an
Extraordinary Dividend or with the proceeds of a non-cash dividend shall, for
purposes of this Agreement (including without limitation Section 3.1 hereof), be
deemed to have been acquired with the proceeds of the Loan. In the Trustee’s
discretion, investments in Company Stock may be made through open-market
purchases, private transactions or (with the Company’s consent) purchases from
the Company.

ARTICLE 3.

Release and Allocation of Company Stock

          3.1. Release of Shares. Subject to the other provisions of this
Article 3, upon the payment or forgiveness in any Trust Year of any principal on
the Loan (a “Principal Payment”), the following number of shares of Company
Stock acquired with the proceeds of the Loan shall be available for allocation
(“Available Shares”) as provided in this Article 3: the number of shares so
acquired and held in the Trust immediately before such payment or forgiveness,
multiplied by a fraction the numerator of which is the amount of the Principal
Payment and the denominator of which is the sum of such Principal Payment and
the remaining principal of the Loan outstanding after such Principal Payment.

          3.2. Allocations. Subject to the provisions of Section 3.3, Available
Shares shall be allocated as directed by the Committee to the Plans on a
quarterly basis or at such other times during the Trust Year as may be required
to provide shares in accordance with the respective regular payment schedules
for benefits under such Plans. The Committee’s discretion shall be limited to
the number of shares of Company Stock allocated among Plans, with the allocation
itself being mandatory. Subject to Section 3.3, in the event that as of
December 31 of any given Trust Year, any unallocated Available Shares remain
after satisfaction of all benefit obligations under each of the Plans for a
given Trust Year, and/or after determination of the amount, if any, of Excess
Shares, under Section 3.3, all remaining Available Shares shall be contributed
by the Trustee to the Plans or such other plans of the Company or its
subsidiaries covering a broad cross-section of individuals employed by the
Company as the Committee shall direct.

          3.3. Excess Shares. (a) Notwithstanding the provisions of Section 3.2,
Available Shares shall not be released from the Trust and allocated during a
given Trust Year

-10-



--------------------------------------------------------------------------------



 



pursuant to Section 3.2 to the extent that the Fair Market Value of the
Available Shares theretofore allocated during such Trust Year, as of the date(s)
of allocation, together with the Fair Market Value of the Available Shares
proposed to be allocated, as of the date(s) of proposed allocation, exceeds the
Target Value. If, as of December 31 of such Trust Year, the Fair Market Value of
the Available Shares theretofore allocated during such Trust Year, as of the
date(s) of allocation, together with the Available Shares for such Trust Year
not yet allocated, exceeds the Final Target Value, the Available Shares with a
Fair Market Value as of December 31 in an amount equal to such excess shall not
be released and allocated pursuant to this Section 3.2 but rather, such
Available Shares (“Excess Shares”) shall be held by the Trustee in the Suspense
Account and allocated in accordance with the provisions of this Section 3.3.

          (b) In the event that there are any Excess Shares created in any Trust
Year within a Calculation Period, such Excess Shares shall be released from the
Suspense Account pursuant to Section 3.2 to the extent that but for such release
the Fair Market Value of the Available Shares in a subsequent Trust Year within
the same Calculation Period would be less than the Final Target Value. In the
event that in any Trust Year the value of the Available Shares was less than the
Final Target Value for such Trust Year (such amount being referred to as the
“Shortfall”) and Excess Shares are created in subsequent Trust Year within the
same Calculation Period, Excess Shares with a value equal to the Shortfall shall
be transferred by the Trustee to such Plans as directed by the Committee; it
being understood, that such shares may not, in any event, be transferred to the
Company.

          (c) In the event that at the end of any Calculation Period there are
Excess Shares that have not been allocated pursuant to Section 3.3(b), such
Excess Shares shall, subject to the provisions of this subsection (c), be
distributed in equal amounts of shares in each Trust Year in the next
Calculation Period to individuals employed by the Company or plans in which they
participate, as directed by the Committee taking into account the best interest
of the individuals employed by the Company and its subsidiaries. However, Excess
Shares which would have been allocated in a Trust Year pursuant to the preceding
sentence shall instead be allocated pursuant to Section 3.2 to the extent that
there is a Shortfall with respect to such Trust Year. Any Excess Shares
remaining in the Trust at the beginning of the final Calculation Period of the
Trust shall be contributed in equal amounts of shares in each Trust Year during
such Calculation Period to individuals employed by the Company or plans in which
they participate, as directed by the Committee taking into account the best
interest of the individuals employed by the Company and its subsidiaries, and
the Trust shall not terminate until such Excess Shares have been so contributed.

ARTICLE 4.

Compensation, Expenses and Tax Withholding

          4.1. Compensation and Expenses. The Trustee shall be entitled to such
reasonable compensation for its services as may be agreed upon from time to time
by the Company and the Trustee and to be reimbursed for its reasonable legal,
accounting and appraisal fees, expenses and other charges reasonably incurred in
connection with the administration, management, investment and distribution of
the Trust Fund. Such compensation shall be paid, and such reimbursement shall be
made out of the Trust Fund. The Company agrees to make

-11-



--------------------------------------------------------------------------------



 



sufficient contributions to the Trust to pay such amounts owing the Trustee in
addition to those contributions required by Section 2.1 and, in the event the
Company fails to make the contributions necessary to pay amounts owing to the
Trustee, the Trustee shall be entitled to seek payment directly from the
Company.

     4.2. Withholding of Taxes. The Trustee may withhold, require withholding,
or otherwise satisfy its withholding obligation, on any distribution which it is
directed to make, such amount as it may reasonably estimate to be necessary to
comply with applicable federal, state and local withholding requirements. Upon
settlement of such tax liability, the Trustee shall distribute the balance of
such amount. Prior to making any distribution hereunder, the Trustee may require
such release or documents from any taxing authority, or may require such
indemnity, as the Trustee shall reasonably deem necessary for its protection.

ARTICLE 5.

Administration of Trust Fund

          5.1. Management and Control of Trust Fund. Subject to the terms of
this Agreement, the Trustee shall have exclusive authority, discretion and
responsibility to manage and control the assets of the Trust Fund.

          5.2. Investment of Funds.

          Except as otherwise provided in Section 2.2 and in this Section 5.2,
the Trustee shall invest and reinvest the Trust Fund exclusively in Company
Stock, including any accretions thereto resulting from the proceeds of a tender
offer, recapitalization or similar transaction which, if not in Company Stock,
shall be reduced to cash as soon as practicable. The Trustee may invest any
portion of the Trust Fund temporarily pending investment in Company Stock,
distribution or payment of expenses in (a) investments in United States
Government obligations with maturities of less than one year,
(b) interest-bearing accounts including but not limited to certificates of
deposit, time deposits, saving accounts and money market accounts with
maturities of less than one year in any bank, including the Trustee’s, with
aggregate capital in excess of $1,000,000,000 and a Moody’s Investor Services
rating of at least P1, or an equivalent rating from a nationally recognized
ratings agency, which accounts are insured by the Federal Deposit Insurance
Corporation or other similar federal agency, (c) obligations issued or
guaranteed by any agency or instrumentality of the United States of America with
maturities of less than one year or (d) short-term discount obligations of the
Federal National Mortgage Association.

          5.3. Trustee’s Administrative Powers.

          Except as otherwise provided herein, and subject to the Trustee’s
duties hereunder, the Trustee shall have the following powers and rights, in
addition to those provided elsewhere in this Agreement or by law:

          (a) to retain any asset of the Trust Fund;

-12-



--------------------------------------------------------------------------------



 



     (b) subject to Section 5.4 and Article 3, to sell, transfer, mortgage,
pledge, lease or otherwise dispose of, or grant options with respect to any
Trust Fund assets at public or private sale;

     (c) upon direction from the Company, to borrow from any lender (including
the Company pursuant to the Loan), to acquire Company Stock as authorized by
this Agreement, to enter into lending agreements upon such terms (including
reasonable interest and security for the loan and rights to renegotiate and
prepay such loan) as may be determined by the Committee; provided, however, that
any collateral given by the Trustee for the Loan shall be limited to cash and
property contributed by the Company to the Trust and dividends paid on Company
Stock held in the Trust Fund and shall not include Company Stock acquired with
the proceeds of Loan;

     (d) with the consent of the Committee, to settle, submit to arbitration,
compromise, contest, prosecute or abandon claims and demands in favor of or
against the Trust Fund;

     (e) to vote or to give any consent with respect to any securities,
including any Company Stock, held by the Trust either in person or by proxy for
any purpose, provided that the Trustee shall vote, tender or exchange all shares
of Company Stock as provided in Section 5.4;

     (f) to exercise any of the powers and rights of an individual owner with
respect to any asset of the Trust Fund and to perform any and all other acts
that in its judgment are necessary or appropriate for the proper administration
of the Trust Fund, even though such powers, rights and acts are not specifically
enumerated in this Agreement;

     (g) to employ such accountants, actuaries, investment bankers, appraisers,
other advisors and agents as may be reasonably necessary in collecting,
managing, administering, investing, valuing, distributing and protecting the
Trust Fund or the assets thereof or any borrowings of the Trustee made in
accordance with Section 5.3(c); and to pay their reasonable fees and expenses,
which shall be deemed to be expenses of the Trust and for which the Trustee
shall be reimbursed in accordance with Section 4.1;

     (h) to cause any asset of the Trust Fund to be issued, held or registered
in the Trustee’s name or in the name of its nominee, or in such form that title
will pass by delivery, provided that the records of the Trustee shall indicate
the true ownership of such asset;

     (i) to utilize another entity as custodian to hold, but not invest or
otherwise manage or control, some or all of the assets of the Trust Fund; and

     (j) to consult with legal counsel (who may also be counsel for the Trustee
generally) with respect to any of its duties or obligations hereunder; and to
pay the reasonable fees and expenses of such counsel, which shall be deemed to
be expenses of the Trust and for which the Trustee shall be reimbursed in
accordance with Section 4.1.

-13-



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, neither the Trust nor the Trustee shall have
any power to, and shall not, engage in any trade or business.

          5.4. Voting and Tendering of Company Stock.

          (a) Voting of Company Stock. The Trustee shall follow the directions
of the trustee of the DC Plan as to the manner in which shares of Company Stock
held by the Trust are to be voted on each matter brought before an annual or
special stockholders’ meeting of the Company or the manner in which any consent
is to be executed, in each case as provided below. Before each such meeting of
stockholders, the Trustee shall cause to be furnished to the trustee of the DC
Plan a copy of the proxy solicitation material received by the Trustee, together
with a form requesting confidential instructions as to how to vote the shares of
Company Stock held by the Trustee. Upon timely receipt of the DC Plan Trustee
Certification, the Trustee shall on each such matter vote the number of shares
(including fractional shares) of Company Stock held by the Trust as follows:

          The Trustee shall, with respect to each DC Plan, assign to each DC
Participant, a number of shares (the “DC Participant Directed Amount”) equal to
the product of (i) the total number of shares of Common Stock held in the Trust
Fund, and (ii) a fraction, the numerator of which is the number of shares of
Company Stock allocated from the Trust Fund to such DC Participant’s account in
the DC Plan for the most recent preceding Trust Year and the denominator of
which is the total number of shares of Company Stock contributed by the Trustee
to the trustees of the trusts established under the DC Plan with respect to such
Trust Year, in each case, as reflected in the DC Plan Trustee Certification.
Each share assigned to each DC Participant in accordance with the previous
sentence shall be voted in accordance with such participant’s direction to the
trustee of the DC Plan in which he participates with respect to shares of
Company Stock allocated to his account in such DC Plan, as reflected in the DC
Plan Trustee Certification. Any shares of Company Stock which remain undirected
pursuant to the foregoing provisions shall be voted for, against or to abstain
in the same proportions as the             shares of Company Stock for which the
Trustee is directed as provided above. Similar provisions shall apply in the
case of any action by shareholder consent without a meeting.

          (b) Tender or Exchange of Company Stock. The Trustee shall use its
best efforts timely to distribute or cause to be distributed to the trustee of
any trust established under any DC Plan any written materials distributed to
stockholders of the Company generally in connection with any tender offer or
exchange offer, together with a form requesting confidential instructions on
whether or not to tender or exchange shares of Company Stock held in the Trust.
Upon timely receipt of the DC Plan Trustee Certification, the Trustee shall
tender or not tender the DC Participant Directed Amount for each DC Participant
in accordance with such participant’s direction to the trustee of the DC Plan in
which he participates with respect to shares of Company Stock allocated to his
account in such DC Plan, as set forth in the DC Plan Trustee Certification. The
trustee of any DC Plan shall not be limited in the number of instructions to
tender or withdraw from tender which it may give but shall not have the right to
give instructions to tender or withdraw from tender after a reasonable time
established by the Trustee. If the Trustee shall not receive timely instruction
by means of the DC Plan Trustee Certification as to the manner in which to
respond to such a tender or exchange offer, the Trustee

-14-



--------------------------------------------------------------------------------



 



shall not tender or exchange any shares of Company Stock with respect to which
the trustee of any DC Plan has the right of direction, and the Trustee shall
have no discretion in such matter.

          (c) The Company shall maintain appropriate procedures to ensure that
all instructions by DC Participants are collected, tabulated, and transmitted to
the trustee under the DC Plan and to the Trustee without being divulged or
released to any person affiliated with the Company or its affiliates. All
actions taken by DC Participants and the contents of the DC Plan Trustee
Certification shall be held confidential by the Trustee and shall not be
divulged or released to any person, other than (i) agents of the Trustee who are
not affiliated with the Company or its affiliates or (ii) by virtue of the
execution by the Trustee of any proxy, consent or letter of transmittal for the
shares of Company Stock held in the Trust.

          5.5. Indemnification.

          (a) The Company shall and hereby does indemnify and hold harmless the
Trustee from and against any claims, demands, actions, administrative or other
proceedings, causes of action, liability, loss, cost, damage or expense
(including reasonable attorneys’ fees), which may be asserted against it, in any
way arising out of or incurred as a result of its action or failure to act in
connection with the operation and administration of the Trust; provided that
such indemnification shall not apply to the extent that the Trustee has acted in
willful or negligent violation of applicable law or its duties under this Trust
or in bad faith. The Trustee shall be under no liability to any person for any
loss of any kind which may result (i) by reason of any action taken by it in
accordance with any direction of the Committee or any DC Participant acting
pursuant to Section 5.4 (hereinafter collectively referred to as the “directing
participants”), (ii) by reason of its failure to exercise any power or authority
or to take any action hereunder because of the failure of any such directing
participant to give directions to the Trustee, as provided for in this
Agreement, or (iii) by reason of any act or omission of any of the directing
participants with respect to its duties under this Trust. The Trustee shall be
fully protected in acting upon any instrument, certificate, or paper delivered
by the Committee or any DC Participant or beneficiary and believed in good faith
by the Trustee to be genuine and to be signed or presented by the proper person
or persons, and the Trustee shall be under no duty to make any investigation or
inquiry as to any statement contained in any such writing, but may accept the
same as conclusive evidence of the truth and accuracy of the statements therein
contained.

          (b) The Company may, but shall not be required to, maintain liability
insurance to insure its obligations hereunder. If any payments made by the
Company or the Trust pursuant to this indemnity are covered by insurance, the
Company or the Trust (as applicable) shall be subrogated to the rights of the
indemnified party against the insurance company.

          (c) Without limiting the generality of the foregoing, the Company may,
at the request of the Trustee, advance to the Trustee reasonable amounts of
expenses, including reasonable attorneys’ fees and expenses, which the Trustee
advises have been incurred in connection with its investigation or defense of
any claim, demand, action, cause of action, administrative or other proceeding
arising out of or in connection with the Trustee’s performance of its duties
under this Agreement.

-15-



--------------------------------------------------------------------------------



 



          5.6. General Duty to Communicate to Committee. The Trustee shall
promptly notify the Committee of all communications with or from any government
agency or with respect to any legal proceeding with regard to the Trust and with
or from any Plan Participants concerning their entitlements under the Plans or
the Trust.

ARTICLE 6.

Accounts and Reports of Trustee

          6.1. Records and Accounts of Trustee. The Trustee shall maintain
accurate and detailed records and accounts of all transactions of the Trust,
which shall be available at all reasonable times for inspection or audit by any
person designated by the Company and which shall be retained as required by
applicable law.

          6.2. Fiscal Year. The fiscal year of the Trust shall be the twelve
month period beginning on January 1 and ending on December 31.

          6.3. Reports of Trustee. The Trustee shall prepare and present to the
Committee a report for the period ending on the last day of each fiscal year,
and for such shorter periods as the Committee may reasonably request, listing
all securities and other property acquired and disposed of and all receipts,
disbursements and other transactions effected by the Trust after the date of the
Trustee’s last account, and further listing all cash, securities, and other
property held by the Trust, together with the fair market value thereof, as of
the end of such period. In addition to the foregoing, the report shall contain
such information regarding the Trust Fund’s assets and transactions as the
Committee in its discretion may reasonably request.

          6.4. Final Report. In the event of the resignation or removal of a
Trustee hereunder, the Committee may request and the Trustee shall then with
reasonable promptness submit, for the period ending on the effective date of
such resignation or removal, a report similar in form and purpose to that
described in Section 6.3.

ARTICLE 7.

Succession of Trustee

          7.1. Resignation of Trustee. The Trustee or any successor thereto may
resign as Trustee hereunder at any time upon delivering a written notice of such
resignation, to take effect sixty (60) days after the delivery thereof to the
Committee, unless the Committee accepts shorter notice; provided, however, that
no such resignation shall be effective until a successor Trustee has assumed the
office of Trustee hereunder.

          7.2. Removal of Trustee. The Trustee or any successor thereto may be
removed by the Company by delivering to the Trustee so removed an instrument
executed by the Committee. Such removal shall take effect at the date specified
in such instrument, which shall not be less than sixty (60) days after delivery
of the instrument, unless the Trustee accepts shorter notice; provided, however,
that no such removal shall be effective until a successor Trustee has assumed
the office of Trustee hereunder.

-16-



--------------------------------------------------------------------------------



 



          7.3. Appointment of Successor Trustee. Whenever the Trustee or any
successor thereto shall resign or be removed or a vacancy in the position shall
otherwise occur, the Board of Directors shall use its best efforts to appoint a
successor Trustee as soon as practicable after receipt by the Committee of a
notice described in Section 7.1, or the delivery to the Trustee of a notice
described in Section 7.2, as the case may be, but in no event more than
seventy-five (75) days after receipt or delivery, as the case may be, of such
notice. A successor Trustee’s appointment shall not become effective until such
successor shall accept such appointment by delivering its acceptance in writing
to the Company. If a successor is not appointed within such 75 day period, the
Trustee, at the Company’s expense, may petition a court of competent
jurisdiction for appointment of a successor.

          7.4. Succession to Trust Fund Assets. The title to all property held
hereunder shall vest in any successor Trustee acting pursuant to the provisions
hereof without the execution or filing of any further instrument, but a
resigning or removed Trustee shall execute all instruments and do all acts
necessary to vest title in the successor Trustee. Each successor Trustee shall
have, exercise and enjoy all of the powers, both discretionary and ministerial,
herein conferred upon its predecessors. A successor Trustee shall not be obliged
to examine or review the accounts, records, or acts of, or property delivered
by, any previous Trustee and shall not be responsible for any action or any
failure to act on the part of any previous Trustee.

          7.5. Continuation of Trust. In no event shall the legal disability,
resignation or removal of a Trustee terminate the Trust, but the Board of
Directors shall forthwith appoint a successor Trustee in accordance with
Section 7.3 to carry out the terms of the Trust.

          7.6. Changes in Organization of Trustee. In the event that any
corporate Trustee hereunder shall be converted into, shall merge or consolidate
with, or shall sell or transfer substantially all of its assets and business to,
another corporation, state or federal, the corporation resulting from such
conversion, merger or consolidation, or the corporation to which such sale or
transfer shall be made, shall thereunder become and be the Trustee under the
Trust with the same effect as though originally so named.

          7.7. Continuance of Trustee’s Powers in Event of Termination of the
Trust. In the event of the termination of the Trust, as provided herein, the
Trustee shall dispose of the Trust Fund in accordance with the provisions
hereof. Until the final distribution of the Trust Fund, the Trustee shall
continue to have all powers provided hereunder as necessary or expedient for the
orderly liquidation and distribution of the Trust Fund.

ARTICLE 8.

Amendment or Termination

          8.1. Amendments. Except as otherwise provided herein, the Company may
amend the Trust at any time and from time to time in any manner which it deems
desirable, provided that no amendment which would adversely affect the
contingent rights of Plan Participants may change (a) the allocation formula
contained in Section 3.1 or Section 3.2 so as to change the Fair Market Value in
any Trust Year of the Available Shares or the Excess Shares, (b) the terms of
Section 3.3, (c) the Target Value reflected on Schedule B with respect to any

-17-



--------------------------------------------------------------------------------



 



Trust Year, (d) the provisions of Section 2.2 as to the use of dividends in
excess of the amounts reflected on Schedule C, (e) the provisions of Section
5.4, (f) the provisions of Section 8.2, (g) the provisions of this Section 8.1,
or (h) change the duties of the Trustee without the Trustee’s consent, which
consent shall not be unreasonably withheld. Notwithstanding the foregoing, the
Company shall retain the power under all circumstances to amend the Trust to
correct any errors or clarify any ambiguities or similar issues of
interpretation in this Agreement.

          8.2. Termination. Subject to the terms of Section 3.3(c) and this
Section 8.2, the Trust shall terminate on September 8, 2012 or any earlier date
on which the Loan is paid in full (the “Termination Date”). The Board of
Directors may terminate the Trust at any time prior to the Termination Date. The
Trust shall also terminate automatically upon the Company giving the Trustee
notice of a Change of Control. Immediately upon a termination of the Trust, the
Company shall be deemed to have forgiven all amounts then outstanding under the
Loan. As soon as practicable after receiving notice from the Company of a Change
of Control or upon any other termination of the Trust, the Trustee shall sell
all of the Company Stock and other non-cash assets (if any) then held in the
Trust Fund as directed by the Committee in good faith taking into account the
interests of a broad cross-section of individuals employed by the Company. The
proceeds of such sale shall first be returned to the Company up to an amount
equal to the principal amount, plus any accrued interest, of the Loan that was
forgiven upon such termination. Subject to the provisions of Section 3.3(c), any
funds remaining in the Trust after such payment to the Company shall be
distributed with reasonable promptness to a broad cross-section of Plan
Participants or to individuals employed by the Company generally or to any
benefit plan or trust in which a broad cross-section of individuals employed by
the Company participate, as the Committee may in good faith determine taking
into account the best interests of the individuals employed by the Company.

          8.3. Form of Amendment or Termination. Any amendment or termination of
the Trust shall be evidenced by an instrument in writing signed by an authorized
officer of the Company, certifying that said amendment or termination has been
authorized and directed by the Company or the Board of Directors, as applicable,
and, in the case of any amendment, shall be consented to by signature of an
authorized officer of the Trustee, if required by Section 8.1.

ARTICLE 9.

Miscellaneous

          9.1. Controlling Law. The laws of the State of Delaware shall be the
controlling law in all matters relating to the Trust, without regard to
conflicts of law.

          9.2. Committee Action. Any action required or permitted to be taken by
the Committee may be taken on behalf of the Committee by any individual so
authorized. The Company shall furnish to the Trustee the name and specimen
signature of each member of the Committee upon whose statement of a decision or
direction the Trustee is authorized to rely. Until notified of a change in the
identity of such person or persons, the Trustee shall act upon the assumption
that there has been no change.

-18-



--------------------------------------------------------------------------------



 



          9.3. Notices. All notices, requests, or other communications required
or permitted to be delivered hereunder shall be in writing, delivered by
registered or certified mail, return receipt requested as follows:

To the Company:

MoneyGram International, Inc.
1550 Utica Avenue South
St. Louis Park, Minnesota 55416
Attention: General Counsel

To the Trustee:

Wells Fargo Bank, N.A. 6th and Marquette
Mail: N9303-110
Minneapolis, MN 55479
Attention: Nancy Sampair

Any party hereto may from time to time, by written notice given as aforesaid,
designate any other address to which notices, requests or other communications
addressed to it shall be sent.

          9.4. Severability. If any provision of the Trust shall be held
illegal, invalid or unenforceable for any reason, such provision shall not
affect the remaining parts hereof, but the Trust shall be construed and enforced
as if said provision had never been inserted herein.

          9.5. Protection of Persons Dealing with the Trust. No person dealing
with the Trustee shall be required or entitled to monitor the application of any
money paid or property delivered to the Trustee, or determine whether or not the
Trustee is acting pursuant to authorities granted to it hereunder or to
authorizations or directions herein required.

          9.6. Tax Status of Trust. It is intended that the Company, as grantor
hereunder, be treated as the owner of the entire Trust and the trust assets
under Section 671, et seq. of the Code. Until advised otherwise, the Trustee may
presume that the Trust is so characterized for federal income tax purposes and
shall make all filings of tax returns on that presumption.

          9.7. Participants to Have No Interest in the Company by Reason of the
Trust. Neither the creation of the Trust nor anything contained in the Trust
shall be construed as giving any person, including any individual employed by
the Company or any subsidiary of the Company, any equity or interest in the
assets, business, or affairs of the Company except to the extent that any such
individuals are entitled to exercise stockholder rights with respect to Company
Stock pursuant to Section 5.4.

          9.8. Nonassignability. No right or interest of any person to receive
distributions from the Trust shall be assignable or transferable, in whole or in
part, either directly or by operation of law or otherwise, including, but not by
way of limitation, execution, levy, garnishment, attachment, pledge, or
bankruptcy, but excluding death or mental incompetency,

-19-



--------------------------------------------------------------------------------



 



and no right or interest of any person to receive distributions from the Trust
shall be subject to any obligation or liability of any such person, including
claims for alimony or the support of any spouse or child.

          9.9. Gender and Plurals. Whenever the context requires or permits, the
masculine gender shall include the feminine gender and the singular form shall
include the plural form and shall be interchangeable.

          9.10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be considered an original.

-20-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and the Trustee have caused this
Agreement to be signed, and their seals affixed hereto, by their authorized
officers all as of the day, month and year first above written.

            MONEYGRAM INTERNATIONAL, INC.
      By:   /s/ Teresa H. Johnson         Name:   Teresa Johnson        Title:  
Vice President, General Counsel & Secretary     

            WELLS FARGO BANK, N.A.
      By:   /s/ Todd A. Crandall         Name:   Todd A. Crandall       
Title:   Assistant Vice President/Relationship Manager   

-21-



--------------------------------------------------------------------------------



 



         

SCHEDULE A



1.   MoneyGram International, Inc. Supplemental 401(k) Plan   2.   MoneyGram
International, Inc. Deferred Compensation Plan   3.   Travelers Express Company,
Inc. Supplemental Pension Plan 4. MoneyGram Pension Plan   5.   Active Employee
and Retiree Health and Welfare Plans   6.   MoneyGram International, Inc.
Omnibus Incentive Plan   7.   MoneyGram International, Inc. Management Incentive
Plan   8.   MoneyGram International, Inc. Executive Severance Plans (Tier I and
Tier II)

-22-



--------------------------------------------------------------------------------



 



SCHEDULE B

      Trust Year   Target Value ($)

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  2004 (7/1-12/31)
2005
2006
2007   25,129,749
28,747,201
32,903,423
37,752,348

-23-



--------------------------------------------------------------------------------



 



SCHEDULE C

      Trust Year   Dividends ($)

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  2004 (7/1-12/31)
2005
2006
2007   $1,637,030
1,332,467
951,762
380,705

-24-